Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 10, 17 and 23-27 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Dunagan, U.S. pat. No. 10,884,778.
	Per claim 1, Dunagan discloses a method implemented by a compute instance provisioning system comprising:
a) collecting a first usage of physical resource (e.g., CPU) comprises in a first computer 151-1 in the compute instance provisioning system, wherein the first computer is a physical component, e.g., total CPU usage in the first computer (see fig. 1 and col 5, ln 56 – col 6, ln 5);
b) collecting a second usage of a second physical resource (e.g., memory) occupied by a first compute instance 156-1 running on the first computer 151-1, wherein the first compute instance is a virtual component, e.g., amount of memory used by first process (see col 4, ln 56-62);
c) migrating the first compute instance or creating a second compute instance in the compute instance provisioning system based on the first usage (e.g., total usage of a physical resource in the computer) and the second usage (e.g., total physical resource used by the first process), i.e., selecting a compute instance for migration by evaluating CPU (or memory) used by the compute instance against total CPU used (or memory) in the computer system (see col 11, ln 58- col 12, ln 12).
	Claims 10 and 17 are similar in scope as that of claim 1.
	Per claims 23-24, Dunagan teaches that physical component is an entity having a compute capability such as a computer system (see col 3, ln 44-52).
	Per claims 25-26, Dunagan teaches that the computational unit is virtual component or a process configured to run a service (see col 3, ln 52-67).
	Per claim 27, Dunagan teaches migrating the first compute instance by creating the second compute instance (see col 9, ln 8-36).
	
3.	Claims 2-7, 11-16, 18-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dunagan.
	Per claim 2, Dunagan teaches calculating the total physical resource used (or remained) at the first computer (see col 11, ln 41-57), determining/calculating first QoS parameter (performance level) of the first compute instance (see col 12, ln 13-19), and/or second QoS parameter (performance level) of the first computer (see col 12, ln 19-23), and migrating the first compute instance or creating second compute instance based on the total physical resource used (or remained) and the second QoS (see col 12, ln 24-48).
	Dunagan does not explicitly teach calculating first QoS parameter (performance level) before calculating the second QoS parameter. Dunagan however teaches initiating migrating compute instance based on the first QoS parameter (see col 13, ln 13-18).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize such calculation of first parameter before the second parameter because any the first QoS calculation could trigger the instance migration.
	Per claim 3, Dunagan teaches selecting a second computer to deploy the first compute instance in response to a compute instance schedule/migration request (see col 6, ln 22-42).
	Per claim 4, Dunagan teaches performing QoS control on the second compute instance by moving other compute instances on first computer to other computer thereby providing more (exclusive) use of resource for the second compute or by scheduling a third compute instance on a second computer (see col 12, ln 1-12).
	Per claim 5, Dunagan teaches that physical resource comprises memory, processing core and memory bandwidth (see col 7, ln 50-66). It would have been obvious to one skilled in the art to recognize that physical resource would have included any known physical components of a computer system including the LLC.
	Per claim 6, Dunagan teaches calculating based on QoS parameter of a compute instance, an interference coefficient (i.e., weight) and scheduling based on the interference coefficient the compute instance (see col 10, ln 23-35).
	Per claim 7, Dunagan teaches after performing the QoS control determining that a QoS parameter still exceeds the QoS threshold, and migrating the second compute instance, i.e., periodically re-evaluating QoS and the migration condition (see col 13, ln 7-21).
	Claims 11-16, 18-22 and 28 are similar in scope as that of claims 2-7.


Response to Amendment
4.	Applicant's arguments filed on April 27, 2022 with respect to claims 1-7 and 10-28 have been fully considered but are not deemed persuasive.
Applicant alleges that Dunagan fails to disclose the claimed invention because Dunagan does not teach monitoring usage information of the physical components. Applicant asserts that Dunagan only teaches monitoring resource usage of logical divisions of underlying physical components, i.e., resource usage for each compute instance or a process. Examiner respectfully disagrees.
Dunagan clearly teaches collecting different types of resource metrics including per-instance usage information (e.g., memory used by a first compute instance) and per-computer system usage information (e.g., total CPU/memory used in the first computer system) (see col 5, ln 56 – col 6, ln 5).
	Applicant also alleges that Dunagan does not teach migrating the first compute instance or creating a second compute instance in the compute instance provisioning system based on both the first usage and the second usage because while Dunagan teaches evaluating usage of compute instances against a maximum performance of a computer system for migration, the maximum performance is not a usage. Examiner respectfully disagrees.
	Dunagan clearly teaches that a computer system operates at or near its maximum performance when it physical resource usage is at or near 100%. In other words, the maximum performance is determined based on usage information of the physical component of the computer system. Thus, it is submitted that Dunagan teachings meet the alleged claim limitations.



Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
5/10/22